SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [x] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED, EFFECTIVE OCTOBER 7, 1996]. For the fiscal year ended December 31, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the transition period from to Commission File Number 001-35679 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Madison County Bank 401(k) Profit Sharing Plan B:Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Madison County Financial, Inc. 111 West Third Street Madison, Nebraska 68748 SUMMARY ANNUAL REPORT ForMADISON COUNTY BANK 401(k) PROFIT SHARING PLAN This is a summary of the annual report forMADISON COUNTY BANK 401(k) PROFIT SHARING PLAN, EIN47-0228520, Plan No.001, for periodJanuary 01, 2013 throughDecember 31, 2013. The annual report has been filed with the Employee Benefits Security Administration, U.S. Department of Labor, as required under the Employee Retirement Income Security Act of 1974 (ERISA). Basic Financial Statement Plan expenses were$68,682. These expenses included $68,682 in benefits paid to participants and beneficiaries. A total of47 persons were participants in or beneficiaries of the plan at the end of the plan year, although not all of these persons had yet earned the right to receive benefits. The value of plan assets, after subtracting liabilities of the plan, was$5,001,935 as ofDecember 31, 2013, compared to$4,121,054 as ofJanuary 01, 2013. During the plan year the plan experiencedan increase in its net assets of$880,881. Thisincrease includes unrealized appreciation and depreciation in the value of plan assets; that is, the difference between the value of the plan's assets at the end of the year and the value of the assets at the beginning of the year or the cost of assets acquired during the year. The plan had total income of$949,563, including employer contributions of$103,223, employee contributions of$219,389, earnings from investments of$623,463, and other income of$3,488. Your Rights To Additional Information You have the right to receive a copy of the full annual report, or any part thereof, on request. The items listed below are included in that report: · an accountant's report; · financial information; · insurance information, including sales commissions paid by insurance carriers; To obtain a copy of the full annual report, or any part thereof, writeor call the office ofMADISON COUNTY BANK atPO BOX 650,MADISON,NE68748, or by telephone at(402) 454-6511. The charge to cover copying costs will be $1.50 for the full annual report, or$0.10 per pagefor any part thereof. You also have the right to receive from the plan administrator, on request and at no charge, a statement of the assets and liabilities of the plan and accompanying notes, or a statement of income and expenses of the plan and accompanying notes, or both. If you request a copy of the full annual report from the plan administrator, these two statements and accompanying notes will be included as part of that report. The charge to cover copying costs given above does not include a charge for the copying of these portions of the report because these portions are furnished without charge. You also have the legally protected right to examine the annual report at the main office of the plan (MADISON COUNTY BANK,PO BOX 650,MADISON,NE68748) and at the U.S. Department of Labor in Washington, D.C., or to obtain a copy from the U.S. Department of Labor upon payment of copying costs. Requests to the Department should be addressed to: Public Disclosure Room, Room N1513, Employee Benefits Security Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W., Washington, D.C. 20210. Small Plan Audit Waiver The plan has met the requirements to waive the annual examination and report of an independent qualified public accountant. SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. MADISON COUNTY BANK 401(k) PROFIT SHARING PLAN Date: June 5, 2014 By: /s/Christopher J. Sukup Christopher J. Sukup Trustee
